DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 9/26/2019 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 10/8/2021, 2/21/2020 and 9/26/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain et al (6,637,882 B1) in view of Buckland et al (8,421,855 B2) further in view of Kramer et al (2019/0199893 A1).

Goldfain et al discloses all of the claimed limitations except  a dynamic fixation target  optically coupled to the eyepiece lens assembly such that the dynamic fixation target is viewable through the eyepiece lens assembly; and a controller communicatively coupled to the image sensor and the dynamic fixation target (810) , the controller including logic that when executed by the controller causes the retinal imaging system to perform operations including :acquiring a first image of the eye; analyzing the first image to determine whether any lateral misalignment ; in response to determining the lateral misalignment is greater than the threshold misalignment , adjusting a visual position of the dynamic fixation target to encourage the eye to rotate in a direction that compensates for the lateral misalignment; and acquiring the retinal image of the eye while the eye is encouraged to rotate towards the direction that compensates for the lateral misalignment.  
Buckland et al  discloses (refer to figure 9,12 and 13 )  a dynamic fixation target (810) (column 9, lines 45-50)  optically coupled to the eyepiece lens assembly such that the dynamic fixation target is viewable through the eyepiece lens assembly; and a controller communicatively coupled to the image sensor and the dynamic fixation target (810) , the controller including logic that when executed by the controller causes the retinal imaging system to perform operations including :acquiring a first image of the eye 
It would have been obvious to one of ordinary skill in the art the time of invention was made to provide  a dynamic fixation target  optically coupled to the eyepiece lens assembly such that the dynamic fixation target is viewable through the eyepiece lens assembly and a controller communicatively coupled to the image sensor and the dynamic fixation target in to the  Goldfain et al  a retinal imaging system  for the purpose of  better visualizing  and quantify pathological related to major eye disease as taught by Buckland et al  (column 1, line 33).
Goldfain et al  in view of Buckland et al discloses all of the claimed limitations except analyzing the first image to determine whether any lateral misalign and acquiring the retinal image of the eye while the eye is encouraged to rotate towards the direction that compensates for the lateral misalignment .
 Kramer et al discloses analyzing the first image to determine whether any lateral misalign and acquiring the retinal image of the eye while the eye is encouraged to rotate towards the direction that compensates for the lateral misalignment (paragraph 0015).
      It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching of any lateral misalign and acquiring the retinal image of the eye while the eye is encouraged to rotate towards the direction that compensates for the lateral misalignment in to the Goldfain et al in view of Buckland et al retinal 
Regarding claim 2, Goldfain et al discloses (refer to figure 1, 2A) wherein the retinal image comprises a second retinal image and wherein the first image of the eye comprises a first retinal image acquired with the image sensor(column 4, lines 25-35) .  
Regarding claim 3, combination of Goldfain et al in view of Buckland et al further in view of Kramer et al discloses wherein analyzing the first image to determine whether the lateral misalignment is greater than the threshold misalignment comprises: comparing image qualities between different regions of the first retinal image.  
Regarding claim 4, combination of Goldfain et al in view of Buckland et al further in view of Kramer et al discloses wherein analyzing the first image to determine whether the lateral misalignment is greater than a threshold misalignment comprises: analyzing the first retinal image for a presence of one or more corneal reflections; and correlating the one or more corneal reflections to a lateral decentered position of the eye relative to the eyepiece lens assembly (paragraph 0015, Kramer).  
Regarding claim 5, combination of Goldfain et al in view of Buckland et al further in view of Kramer et al discloses further comprising: an alignment tracking camera communicatively coupled to the controller and disposed to capture images of a pupil or an iris of the eye, and wherein the first image of the eye comprises a pupillary image or an iris image.  
Regarding claim 6, combination of Goldfain et al in view of Buckland et al further in view of Kramer et al discloses wherein analyzing the first image to determine whether the lateral misalignment is greater than the threshold misalignment comprises: correlating 
Regarding claim 7, combination of Goldfain et al in view of Buckland et al further in view of Kramer et al discloses further comprising: an illuminator communicatively coupled to the controller and positioned to illuminate the eye with infrared (IR) light while acquiring the first image, wherein the first image comprises an IR image of the eye to reduce iris contraction prior to acquiring the retinal image.  
Regarding claim 8, combination of Goldfain et al in view of Buckland et al further in view of Kramer et al discloses wherein adjusting the visual position of the dynamic fixation target to encourage the eye to rotate in the direction that compensates for the lateral misalignment comprises: adjusting the visual position of the dynamic fixation target to encourage the eye to rotate towards the direction of the lateral misalignment; and adjusting the visual position of the dynamic fixation target by an amount correlated to a magnitude of the lateral misalignment.  
Regarding claim 9, combination of Goldfain et al in view of Buckland et al further in view of Kramer et al discloses wherein the dynamic fixation target comprises a virtual fixation target generated by a display optically coupled with the eyepiece lens (24A)  assembly to display the virtual fixation target through the eyepiece lens assembly (figure 2A, Goldfain).  
Regarding claim 10 combination of Goldfain et al in view of Buckland et al further in view of Kramer et al discloses, wherein adjusting the visual position of the dynamic fixation target to encourage the eye to rotate in the direction that compensates for the lateral misalignment comprises: continuously adjusting the visual position of the 
Regarding claim 11, Goldfain et al discloses (refer to figure 1, 2A) discloses a method of imaging a retina with a retinal imaging system (10), the method (column 4, lines 25-35 ) comprising :
 Goldfain et al discloses all of the claimed limitations except  displaying a dynamic fixation target at an initial visual position; acquiring a first image of an eye with the dynamic fixation target at the initial visual position; analyzing the first image to determine whether a lateral misalignment between the eye and an eyepiece lens assembly of the retinal imaging system is greater than a threshold misalignment; in response to determining the lateral misalignment is greater than the threshold misalignment, adjusting the dynamic fixation target to a revised visual position that encourages the eye to rotate in a direction that compensates for the lateral misalignment; and acquiring a second image of the eye while the dynamic fixation target is at the revised visual position, wherein the second image comprises a retinal image.
Buckland et al discloses (refer to figure 9, 12 and 13) a dynamic fixation target (810) (column 9, lines 45-50)  at an initial visual position and  acquiring a first image of an eye with the dynamic fixation target at the initial visual position;, wherein the second image comprises a retinal image.

Goldfain et al  in view of Buckland et al discloses all of the claimed limitations except in response to determining the lateral misalignment is greater than the threshold misalignment, adjusting the dynamic fixation target to a revised visual position that encourages the eye to rotate in a direction that compensates for the lateral misalignment and acquiring a second image of the eye while the dynamic fixation target is at the revised visual position and  acquiring the retinal image of the eye while the eye is encouraged to rotate towards the direction that compensates for the lateral misalignment .
 Kramer et al discloses analyzing the first image to determine whether any lateral misalign and acquiring the retinal image of the eye while the eye is encouraged to rotate towards the direction that compensates for the lateral misalignment (paragraph 0015) .
      It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching of any lateral misalign and acquiring the retinal image of the eye while the eye is encouraged to rotate towards the direction that compensates for the lateral misalignment in to the Goldfain et al in view of Buckland et al retinal imaging system for the purpose of a multi-image stacking technique as taught by Kramer et al (paragraph 0013).

Regarding claim 13, combination of Goldfain et al in view of Buckland et al further in view of Kramer et al discloses wherein analyzing the first image to determine whether the lateral misalignment is greater than the threshold misalignment comprises: comparing image qualities between different regions of the first retinal image.  
Regarding claim 14, combination of Goldfain et al in view of Buckland et al further in view of Kramer et al discloses wherein analyzing the first image to determine whether the lateral misalignment is greater than the threshold misalignment comprises: analyzing the first retinal image for a presence of one or more corneal reflections; and correlating the one or more corneal reflections to a lateral decentered position of the eye relative to the eyepiece lens assembly.  
Regarding claim 15, combination of Goldfain et al in view of Buckland et al further in view of Kramer et al discloses wherein the first image of the eye comprises a pupillary image or an iris image captured with a eye tracking camera that is separate and distinct from a retinal image sensor used to capture the retinal image.  
Regarding claim 16, combination of Goldfain et al in view of Buckland et al further in view of Kramer et al discloses wherein analyzing the first image to determine whether the lateral misalignment is greater than the threshold misalignment comprises: correlating the pupillary image or the iris image to a lateral decentered position of the eye relative to the eyepiece lens assembly.  

Regarding claim 18, wherein adjusting the dynamic fixation target to the revised visual position that encourages the eye to rotate in the direction that compensates for the lateral misalignment comprises: adjusting the dynamic fixation target to encourage the eye to rotate towards the direction of the lateral misalignment; and adjusting the dynamic fixation target by an amount correlated to a magnitude of the lateral misalignment.  
Regarding claim 19, combination of Goldfain et al in view of Buckland et al further in view of Kramer et al discloses wherein displaying the dynamic fixation target comprises generating a virtual fixation target with a display optically coupled with the eyepiece lens assembly to output the virtual fixation target through the eyepiece lens assembly.  
Regarding claim 20, combination of Goldfain et al in view of Buckland et al further in view of Kramer et al discloses wherein adjusting the dynamic fixation target to the revised visual position that encourages the eye to rotate in the direction that compensates for the lateral misalignment comprises: continuously moving the dynamic fixation target in a repeating pattern that encourages the eye to sweep through the direction that compensates for the lateral misalignment.  



Conclusion
4.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/12/2022